AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STA TES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               v.                                    (For Offenses Committed On or After November 1, 1987)


              OMAR FRANCO-HIGUERA (1)                                   Case Number:        13CR0038-H

                                                                     Janice M. Deaton
                                                                     Defendant's Attorney
Registration Number:      35901-2 9 8
o-
THE DEFENDANT:
 fZI admitted guilt to violation ofallegation(s) No.        1, 2, 3, and 4.

 0   was found guilty in violation ofallegation(s) No.
                                                          ~~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            1                       nv24, Failure to complete punitive RRC (Residential Reentry Center) placement
            2                       nv 11, Failure to report change in residence/employment
            3                       nv2 l, Failure to enroll in a residential drug treatment program
               4                    nv3, Unlawful use of a controlled substance or Failure to Test




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      June 12. 2019
                                                                      Date of Imposition of Sentence




                              FILED
                               JUN 1 2 2019

                   SOUTCLERK US DIS fRICT COURT
                   BY  HERN DISTF-llCT OF CALIFORNIA
                                             DEPUTY

                                                                                                                       13CR0038-H
AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              OMAR FRANCO-HIGUERA (1)                                                    Judgment - Page 2 of 2
CASE NUMBER:            13CR0038-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 9MONTHS.




 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at                              A.M.               on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                    UNITED STA TES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            13CR0038-H
